82 F.3d 403
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maria SEGARRA, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 95-1783.
United States Court of Appeals, First Circuit.
April 5, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Salvador E. Casellas, U.S. District Judge]
Salvador Medina De La Cruz on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant United States Attorney, and Gerald Luke, Attorney, Social Security Administration, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We have carefully reviewed the record on appeal as a whole and agree that it contains substantial evidence supporting the Secretary's finding that claimant was not disabled prior to July 19, 1991.   The judgment is affirmed essentially for the reasons stated in the district court's opinion and order dated April 24, 1995.


2
Affirmed.